Citation Nr: 1541425	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 29, 1970 to December 28, 1972 under honorable conditions, and from December 29, 1972 to April 27, 1977 under other than honorable conditions.  In regard to the latter period of service, an April 1980 administrative decision determined that such period of service is dishonorable for VA purposes.  As such, no compensation based on such service is payable.  See 38 C.F.R. § 3.12 (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his May 2012 substantive appeal (VA Form 9), the Veteran indicated that he desired to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in a May 2015 letter, he was informed that his requested hearing had been scheduled for July 8, 2015.  A review of the Veterans Appeals Control and Locator System reveals that the Veteran failed to appear for his scheduled hearing.  The Veteran has not provided good cause for his failure to appear.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board notes that service connection for frostbite of the feet was previously denied in a March 1994 rating decision.  However, since such denial, additional service treatment records have been associated with the record.  Previously, the record was devoid of service treatment records, except for certain medical and military records related to the Veteran's discharge from service.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. Such newly received service treatment records were in existence at the time of the March 1994 rating decision and are pertinent to the Veteran's claim.  Accordingly, the claim for service connection for frostbite of the feet is reviewed on a de novo basis and has been recharacterized as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDING OF FACT

There is no credible evidence of an in-service occurrence of frostbite or a cold injury.


CONCLUSION OF LAW

The criteria for service connection for frostbite of the feet are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2009 letter, sent prior to the initial November 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, and post-service private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for frostbite of the feet; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran had frostbite or a cold injury during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his current foot disorder is the result of in-service frostbite or cold injury.  As detailed below, the Board finds no credible evidence of such an in-service injury.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of the case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  Therefore, he will not be prejudiced as a result of the Board proceeding to an adjudication of his claim.

II. Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran generally asserts that his feet were frostbitten at some point in service and that, as a result of this injury, he currently suffers from residual symptoms in his feet.

Service treatment records from the Veteran's honorable period of service show that he was treated for a callus on the large toe of his left foot in April 1972.  The remainder of such records are negative for any additional complaints, treatment, or diagnoses referable to foot complaints and are entirely devoid of any notation of frostbite or a cold injury.  

During his period of service that is considered dishonorable for VA purposes, in April 1975, he was treated for an injury to his right foot, which occurred during a basketball game and was diagnosed as a sprain.  Later that month, the Veteran was treated for a moderate swelling of the ankle.  In July 1976, the Veteran was again seen for a callus on the large toe of his left foot.  A treatment note dated September 1976 indicated the Veteran had a possible sprain or bruise of his left foot, and was experiencing pain.  Later that month, a diagnosis of a sprain was made after the Veteran indicated he had twisted his left ankle.  Then, in January 1977, the Veteran was seen for a callus on his left foot.  In his March 1977 Report of Medical Examination, undertaken for purposes of discharge, the Veteran's feet were noted to be normal.  At that time, he signed a statement indicating he was in good health. 

There is no further indication of complaints of, or treatment for, a foot condition until May 2010, when the Veteran was seen for painful warts, which he indicated had developed while in service.  The Veteran was given ointment for the warts.  The record indicates follow-up treatment later in May 2010 and again in July 2010.  A May 2011 VA treatment note indicated the Veteran was being treated for painful skin lesions on his feet.

Based on the evidence of record, the Board finds service connection for frostbite of the feet is not warranted.  The Veteran's service treatment records are completely silent with respect to treatment for frostbite or a cold injury, and show multiple incidents of treatment for foot problems, none of which were related to any frostbite or freezing incident.  Importantly, the Veteran's feet were clinically normal at the time of his March 1977 discharge examination.  The first post-service evidence of a foot disorder related to service is when the Veteran filed his original claim for service connection in April 1994, decades after he was discharged from service. 

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Jandreau and Buchanan, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In the instant case, the Veteran is competent to report in-service foot problems and pertinent symptomatology since service, as well as in-service exposure to cold temperatures.  However, the Board finds that the Veteran's current assertions of frostbite or a cold injury in service to not be credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.   

Significantly, the Veteran's service treatment records showed many complaints of foot disorders, all of which are silent with respect to any frostbite or cold injury residuals.  The Board finds this significant because medical professionals examined the body area, i.e., the feet, where the Veteran claimed he suffered from foot problems related to frostbite, and none made mention of any frostbite-related findings in the clinical records.  If the Veteran was suffering from frostbite, it would have been expected to be noted in the treatment records.  Moreover, the Veteran's March 1977 discharge examination revealed no foot problems.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, made contemporaneous to service, to be more probative than the Veteran's statements made in connection with his claim for VA benefits. 

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan, supra.  The Board, however, finds in the instant case that the combination of the Veteran's specific denial of foot problems during service, the examination of his feet on multiple occasions while in service by medical professionals with no mention of frostbite or a cold injury, or related residuals, and the fact that he was silent with respect to any skin problems until decades after service to be persuasive evidence against his claim. 

In sum, there is simply no credible evidence showing that frostbite or a cold injury occurred in service.  Accordingly, given the lack of any in-service incident, service connection must be denied.  The Board finds that the preponderance of evidence is against the Veteran's claim for service connection for frostbite of the feet; as the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

As a final matter, the Board is compelled to note that the Veteran has consistently contended that he suffers from a current foot disability due to an in-service injury that occurred during his dishonorable period of service.  In his April 1994 application for compensation, the Veteran indicated that his foot injury occurred in 1975.  More recently, in the 2010 private medical records he submitted in connection with his claim to reopen, the Veteran reported that his current bilateral foot condition had a 1974 onset.  As noted above, the Veteran served on active duty from December 29, 1970 to December 28, 1972 under honorable conditions, and from December 29, 1972 to April 27, 1977 under other than honorable conditions, a fact confirmed by an April 1980 administrative decision.  Therefore, even if the Board was able to find the Veteran's statements concerning his in-service injuries credible-which, as indicated above, it does not-the Veteran's second period of service is considered dishonorable for VA purposes, and compensation based on any disease or injury incurred therein would not be payable.  See 38 C.F.R. § 3.12.


ORDER

Service connection for frostbite of the feet is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


